Citation Nr: 1635805	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  98-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for migraine headaches, to include as due to a qualifying disability and exposure to chemicals.  

4.  Entitlement to service connection for muscle spasms and joint pain, including as due to a qualifying chronic disability and as an undiagnosed illness.  

5.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran was a member of the Rhode Island Army National Guard.  He performed active duty for training (ACDUTRA) in the Air National Guard of the United States (ANGUS) from August 1983 to December 1983.  Additionally, he served on active duty in support of Operation Desert Shield/Desert Storm in the Army National Guard of the United States (ARNGUS) from January 1991 to May 1991 and from March 1992 to August 1996.  Finally, the Veteran served on active duty from February 2003 to May 2004 in support of Operation Enduring Freedom/Operation Iraqi Freedom, with additional service in the Rhode Island National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In May 1998, in pertinent part, the RO denied service connection for migraine headaches; joint pain, tightness and muscles spasms due to undiagnosed illness, and right and left shoulder disorders.  In September 1998 the Veteran filed a notice of disagreement.  In October 1998, the RO issued a statement of the case.  In November 1998, the Veteran filed a substantive appeal.

Also, in January 2012, the RO, in pertinent part, denied service connection for a 10 percent rating based on multiple, noncompensable, service-connected disabilities.
In November 2013, the RO issued a statement of the case that included that matter.  In December 2013, the Veteran filed a substantive appeal.

This case was previously before the Board in December 2007.  The Board remanded the current claims for residuals of right and left shoulder injuries; migraine headache; and a disability manifested by muscle spasms and joint pain, to include as dude to an undiagnosed illness.  The Board also denied service connection for residuals of a hamstring injury, residuals of a stroke, and posttraumatic stress disorder (PTSD), and an increased rating for bilateral hearing loss.  The Board further remanded claims for a disability manifested by headaches (other than migraine headaches), to include as due to an undiagnosed illness; disability manifested by a sleep disorder, to include as due to an undiagnosed illness; skin disability (claimed as poison ivy and contact dermatitis), to include as due to an undiagnosed illness, residuals of an appendectomy, low back injury, and an acquired psychiatric disability (other than PTSD).

In January 2012, the RO granted service connection for scabies (claimed as poison ivy/contact dermatitis).  In March 2012, the RO granted service connection for primary insomnia (claimed as disability manifested by a sleep disorder to include as due to an undiagnosed illness) and tension headaches (claimed as disability manifested by headaches, other than migraine headaches, to include as due to an undiagnosed illness).  In March and June 2012, the Veteran filed a notice of disagreement as to the ratings and effective dates granted.  In November 2013, the RO issued a statement of the case as to these claims.  In December 2013, the Veteran filed a substantive appeal.

In August 2012, the Board remanded the currently appealed claims for additional development (other than for a 10 percent disability rating), in addition to a claim for service connection for an acquired psychiatric disorder (other than PTSD).  The Board also denied service connection for residuals of an appendectomy scar and low back pain.  

In December 2014, the Board remanded all the currently appealed claims for additional development, as well as, the claim for service connection for an acquired psychiatric disorder (other than PTSD).  At that time, the Board also denied an initial, compensable rating for scabies prior to November 3, 2011 and granted an initial rating of 10 percent for scabies from November 3, 2011.  The Board denied an initial rating in excess of 10 percent for primary insomnia.  The Board further denied an initial compensable rating for tension headaches prior to November 3, 2011 and an initial rating in excess of 50 percent for tension headaches from November 3, 2011.  The Board also granted effective dates of September 1, 1996 for the grants of service connection for scabies, primary insomnia, and tension headaches.  

The Veteran appealed the matter of an increased rating for tension headaches, prior to November 3, 2001 to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion to remand on that issue.  In February 2016, the Board granted an initial 10 percent disability rating prior to May 22, 2002 and a 30 percent disability rating from that time to November 3, 2001, for tension headaches.  A February 2016 rating decision effectuated those grants.

Also in February 2016, the RO granted service connection for an acquired psychiatric disorder (other than PTSD), namely cyclothymic disorder, which the RO added to the already service-connected sleep disorder.  In March 2016, the Veteran's attorney filed a notice of disagreement with the effective date of July 1, 2015, for the grant of 30 percent for cyclothymic disorder.  The Board acknowledges that the issue has been appealed, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on the issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issue of muscle spasms and joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, arthritis of the right shoulder has been aggravated by his service-connected cervical spine disability.

2.  Giving the Veteran the benefit of the doubt, arthritis of the left shoulder has been aggravated by his service-connected cervical spine disability.

3.  Migraine headaches clearly and unmistakably pre-existed the Veteran's service and clearly and unmistakably were not aggravated by his active duty service.

4.  The Veteran is currently in receipt of multiple, compensable disability ratings, including 50 percent for tension headaches, 30 percent for cyclothymic disorder with insomnia, 10 percent for a cervical spine strain, and 10 percent for scabies; as such, he does not have multiple, noncompensable, service-connected disabilities.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  A left shoulder disorder was aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Migraine headaches were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.324, 4.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Board is granting the claims for service connection for right and left shoulder disabilities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As to the claim for a 10 percent disability rating, under 38 C.F.R. § 3.324, the application of the law to the undisputed facts is dispositive of the appeal.  As such, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).

For the migraine headaches claim, VA's duty to notify was satisfied by letters in December 2002, May 2007, and November 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Per the prior Board remands, the AOJ has also obtained additional VA medical records, VA examinations (discussed below), and requested private medical records in January 2015.

In addition, the Veteran underwent VA medical examinations in April 2009, January 1999, February 2008, November 2011 (with a March 2012 addendum), and July 2015 (with an October 2015 addendum).  The VA examiners provided specific findings referable to the Veteran's migraine headaches claim. The Board finds that the November 2011 and July 2015 VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his attorney have not indicated there is any outstanding evidence relevant to this claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.




II. Service Connection Law

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State. 38 C.F.R. § 3.6(d).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

III. Right and Left Shoulder Disorders

The Veteran contends that in October 1990, he was involved in a motor vehicle accident during which he injured his shoulder.  

Service records show treatment for a cervical spine strain following the 1990 accident.  The Veteran also reported right shoulder pain and a popping sensation, and he was diagnosed with a "very minor" shoulder strain that resulted from the car accident.  He complained of right shoulder pain again in March 1991.  He also reported left shoulder pain in February, March, and April 1991, and appears to have related it to the October 1990 accident; he was diagnosed with a left shoulder strain.  

In an October 2007 rating decision, the AOJ granted service connection for a cervical spine injury stemming from the October 1990 car accident.
 
During an April 1999 general VA examination, no joint or muscle defect was noted and there was full range of motion of the shoulders.  The examiner diagnosed the Veteran as status post motor vehicle accident, without any diagnosis specific to either shoulder.

In a July 1999 joints VA examination report, the examiner reported that X-rays showed no definite acute fracture of the right shoulder, but there was minimal degenerative joint disease in the great tuberosity.  Also, the examiner found that the left shoulder mild degenerative changes, by radiographic criteria, involving mainly the AC joint.  The examiner diagnosed him with mild osteoarthritis of the shoulders and bilateral shoulder strain and opined that it would be difficult to find the condition was directly service connected, as there was no significant change in his movement or coordination or excessive fatigability with use of his joints.

A September 2007 VA examiner found a normal examination of the shoulders (noting that X-rays were normal too), and stated that the shoulder symptoms (pain and reported decreased range of motion) were related to the Veteran's service-connected cervical spine disability, and also related the shoulder pain to the 1990 motor vehicle accident.  However, the 2007 VA examiner did not find any disability of the shoulders other than pain.  

The February 2008 VA examiner also found the shoulders to be normal on examination, assessing cervical radicular pain in the bilateral trapezius muscles with shoulder X-rays that showed "minimum changes."  

In July 2015, a VA examiner initially found that he could not render a diagnosis, except for presented symptoms of pain and stiffness, as the Veteran failed to report for X-rays of the shoulders.  As such, it would be speculation to attribute a shoulder condition to any etiology.

In September 2015, the July 2015 VA examiner considered a prior X-ray diagnosis of osteoarthritis.  The examiner found that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He explained that in October 1990, following the motor vehicle accident, he had been treated for bilateral shoulder strains.  However, the Veteran's X-Ray of the shoulders from 1990 to September 2007 (17 years after the motor vehicle accident) was normal, but his cervical spine X-Ray in September 2007 showed degenerative disc disease.

However, the July 2015 VA examiner then opined that the Veteran's current bilateral shoulder condition was at least as likely as not aggravated beyond it natural progression by his service connected cervical spine residuals.  He explained that a progressively deteriorating cervical spine was most likely to aggravate the shoulders due to close anatomical proximity and the synergic effect of the neck and shoulder movement and coordination.

In February 2016, the July 2015 VA examiner provided a clarification opinion.  He reported that the current diagnosis was bilateral shoulder degenerative joint disease.  He further explained that cervical degenerative disc disease was not an etiology for arthritis of the shoulder.  However, his worsening cervical spine residuals of pain,
stiffness, and decreased range of motion were likely to make the condition of his
shoulder worse.  The examiner further found that the Veteran did not have radiculopathy in the bilateral upper extremities, as symptoms of pain and stiffness in both shoulders were attributed to his degenerative joint disease of the bilateral shoulders and aggravation from his cervical spine condition.

The medical evidence of record does not support finding that service connection on a direct basis is warranted for a disability of either shoulder.  However, the medical opinions of the July 2015 VA examiner appear to indicate that the service-connected cervical spine disability is aggravating the symptoms of the degenerative joint disease of the bilateral shoulders.  Giving the Veteran the benefit of the doubt as to the aggravation of his right and left shoulder degenerative joint disease by the service-connected cervical spine disability, the Board finds that service connection for right and left shoulder degenerative joint disease is warranted on a secondary basis.  

IV. Migraine Headaches

The Veteran also contends that his migraine headaches, which he has repeatedly stated preceded his active service, warrants service connection, to include as due to an undiagnosed illness and to exposure to chemicals including nerve agents and pesticides in the 1990s.  These migraine headaches are distinct from the tension headaches due to undiagnosed illness for which service connection was granted in a March 2012 rating decision.  The Veteran is currently in receipt of the maximum 50 percent disability rating for his tension headaches.  

The May 1983 enlistment examination was negative for migraines.  Although the Veteran would generally be presumed to have been in sound condition prior to service, as his migraines had not been documented prior to his active duty, the Board finds that there is clear and unmistakable evidence that it existed prior to service.

The Board initially notes that the July 2015 VA examiner, in the October 2015 addendum opinion (discussed in more depth below), specifically found that the migraines clearly and unmistakably existed prior to service.

Furthermore, the Veteran has never disputed the pre-existing nature of his migraines and has repeatedly stated that his migraines pre-existed service.  For example, in January 1998, a VA examiner noted that the Veteran reported that he had had occasional headaches since he was a child, and occasionally missed school due to them.  He indicated that in 1991 he started having a different quality of headaches.  The examiner diagnosed the Veteran with migraine headaches.  

An April 1999 mental disorders VA examiner noted that the Veteran reported that he had suffered from migraine headaches since he was younger and prior to the Gulf War.  He indicated that such headaches were primarily frontotemporal headaches, but that since the Gulf War he has had another type of headache, which is a tension type headache, mainly in the occipital region.   

During  a February 2008 VA examination, the Veteran reported that he started having headaches at the age of 8 or 9 years old, with a new kind starting in 1990.  

During his November 2011 VA examination, the Veteran reported that he had headaches with an onset of early childhood and that about once or twice a year the Veteran would have to go to the emergency room, as a child, due to severity of headaches.  He again reported that he began developing another type of headache in the Persian Gulf.

The Veteran's mother also reported that the Veteran had been diagnosed in early childhood with migraine headaches, in a January 2009 lay statement.  

Given the above, the Board finds that there is clear and unmistakable evidence that the Veteran's migraine headaches pre-existed his service and were not caused by service.  As such, the question turns to whether the pre-existing migraine headaches were aggravated by service.  

As noted above, in the January 1998, April 1999, and November 2011 VA examinations, the Veteran reported that he started having a different kind of headache since the Gulf War.  The Board again notes that the VA has already granted service connection for tension headaches as to having developed due to his Gulf War service, separately from the currently claimed migraine headaches.

There are three VA medical opinions that address the Veteran's claim.

However, the Board finds that the February 2008 VA examiner opinion is inadequate as it confusingly states both that it is was as likely as not that the Veteran's migraine headaches were aggravated by his military service, but at the same time found that it was as likely as not that the worsening of his headaches were just natural progression of the problem.

During his November 2011 VA examination, by a neurologist, the Veteran reported that he did not believe that his migraines had worsened with service.  However, he reported that he developed a different type of headache while serving in the Persian Gulf.  The VA examiner noted the medical history differentiating the symptoms of the two types of headaches reported by the Veteran, as well as, an in-depth treatment history.  

The November 2011 VA examiner opined that it was not as least as likely as not that the pre-existing migraine headaches were aggravated during service, noting in fact that the migraine frequency has decreased over the last 2 years.  The VA examiner further found that the Veteran's new, second type of headache can be described as a tension headache which developed during his military service in 1991 and was more likely than not due to his service-connected cervical strain.

In March 2012, the November 2011 VA examiner provided an addendum medical opinion, following review of the claims file.  He noted service treatment records in October 1994 and May 1996 indicated that the examiners seemed to associate the Veteran's headaches at those times to sinusitis and insomnia, respectively.  He found that such entries did not in any way alter the statements he had made regarding the Veteran's headaches in the November 2011 VA examination.  He explained that sinusitis and insomnia may indeed have been factors contributing to his headaches at those times.  It was possible that insomnia, if still present, could be a secondary factor contributing to his current headaches but the likely primary etiology of his headaches at this time remained as described in the VA examination report.  

The July 2015 VA examiner provided a medical opinion in October 2015.  The VA examiner opined that the Veteran had migraine headaches that were not incurred in 
or caused by service, as the disorder pre-existed service.  The VA examiner explained that treatment records, including the VA neurological examination by a neurologist, and comprehensive documentation of an onset of migraines headaches in childhood, clearly showed that the migraine pre-existed prior to enlisting in active service.

The July 2015 VA examiner further found that the migraines were not aggravated beyond its natural progression by an in-service event, injury or illness.  He explained that he had reviewed the Veteran's treatment records, including the November 2011 VA examination by a neurologist.  The examiner found no available evidence to substantiate any significant aggravation of the pre-existing migraine headache.  Furthermore, by the Veteran's own admission, during his November 2011 VA examination, he himself did not believe that his migraines had worsened during service.  Rather, the Veteran reported that he developed a different kind of headache during service.  

The July 2015 VA examiner also noted that the evidence reviewed showed that the notation of headaches in the service treatment records in October 1990, April 1991, October 1994, and May 1996, were not manifestations of the pre-existing migraine headaches.  He found that such headache manifestations only pertained to his tension headaches.  He also found no evidence to substantiate the contention that exposure to chemicals, including nerve agents and pesticides, caused his migraine headaches. 

VA examiners are presumed to have the experience and training to diagnose, or rule out, disabilities.  As indicated above, the Board has found that the February 2008 VA examination was inadequate.  However, both the November 2011 VA examiner and the July 2015 VA examiner specifically found that the pre-existing migraines had not been caused or aggravated by service.  The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart from the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  The Veteran's lay opinion is not competent to provide the requisite nexus in this medically complex matter.  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).  Thus, the Board finds that the probative evidence of record compels the conclusion that migraine headaches clearly and unmistakably pre-existed the Veteran's service, and clearly and unmistakably were not aggravated by his active duty service.  Accordingly, the Veteran's claim for service connection for migraine headaches is denied.  

V.  Ten Percent Evaluation

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993).

In this case, the Veteran is currently in receipt of a 50 percent rating for tension headaches, 30 percent for cyclothymic disorder with insomnia, 10 percent for a cervical spine strain, and 10 percent for scabies.  For the entire appeal period, the Veteran has been in receipt of multiple, compensable disability ratings for various service-connected disabilities.  

The Veteran is thus, as a matter of law, precluded from compensation under 38 C.F.R. § 3.324. Accordingly, entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities must be denied.  


ORDER

Service connection for right shoulder degenerative joint disease is granted.

Service connection for left shoulder degenerative joint disease is granted.

Service connection for migraine headaches is denied.

Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is denied.


REMAND

The Veteran contends that he has muscle spasms and joint pain that developed due to undiagnosed illness and exposure to chemicals including nerve agents and pesticides during his Gulf War service.  He served on active duty in support of Operation Desert Shield/Desert Storm from January 1991 to May 1991 and from March 1992 to August 1996, as well as from February 2003 to May 2004 in support of Operation Enduring Freedom/Operation Iraqi Freedom.  

In the December 2014 Board decision, the Board found that a VA examination was necessary to determine whether the August 2011 VA examiner's findings of the neck, arm, upper back pain, and spasms are related to the cervical spine disability or constitute a separate and distinct disability.  The Veteran underwent a new VA examination in July 2015, and addendum opinions were obtained in September 2015 and February 2016.  By way of history, the Board notes that the August 2011 VA examiner assessed bilateral lateral epicondylitis, status post ORIF right calcaneal fracture with foot and calf pain, and left calf muscle spasms and opined that they were not related to Gulf War service or exposures as the Veteran had known diagnoses with known etiologies.  The VA examiner further opined that the neck, arm, upper back pain, and spasms were related to the service-connected cervical spine degenerative disc disease; his foot and calf pain were related to his history of a right calcaneal ORIF and residual pain with altered gait, and the bilateral epicondylitis was related to repetitive motion/strain.  

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317 (a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In light of the August 2011 and July 2015 VA examination findings and opinions rendered in September 2015 and February 2016, the Board finds that an opinion that directly answers the question of whether the Veteran's diagnosed disabilities in connection with the claimed muscle spasms and joint pain represent a medically unexplained chronic multi-symptom illness.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the July 2015 VA examiner who provided the September 2015 opinion and February 2016 opinion.  Following a review of the claims file, the VA examiner should offer an opinion on the following:

In light of the August 2011 and July 2015 VA examination findings and opinions rendered in September 2015 and February 2016, please specifically indicate whether the disabilities diagnosed in connection with the Veteran's claimed muscle spasms and joint pain, at least as likely as not (a 50 percent or better probability) constitute a medically unexplained chronic multisymptom illness.  The examiner should be advised that for purposes of this opinion, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

	2.  When the development requested has been 	completed, the case should again be reviewed by the 	RO on the basis of the additional evidence.   If the 	benefit sought is not granted, the RO should furnish 	the Veteran a supplemental statement of the case and a 	reasonable opportunity to respond before returning the 	record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


